[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER ON REVISED MOTIONS TO STRIKE #114 AND #115
This court accepts the well-reasoned decision of Fisher v. Dunn,2001 Ct. Sup. 10916, CV 00-0160378S which concluded that Connecticut does not recognize a claim by a parent for loss of filial consortium. The Fisher court based its reasoning on Mendillo v. Board of Education, 246 Conn. 456
(1998) which declined to recognize a cause of action for loss of parental consortium by a minor child.
The revised motions to strike propounded by the defendant Gilbane, Inc. (#114) and the defendant BKM (#115) are GRANTED.
Hennessey, J.